Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 1 of 27Filed
                                                          D.C. Superior Court
                                                          10/21/2020 09:40AM
                                                          Clerk of the Court




                                                        EXHIBIT 1
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 2 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 3 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 4 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 5 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 6 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 7 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 8 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 9 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 10 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 11 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 12 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 13 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 14 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 15 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 16 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 17 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 18 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 19 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 20 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 21 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 22 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 23 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 24 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 25 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 26 of 27
Case 1:20-cv-03317 Document 1-1 Filed 11/16/20 Page 27 of 27
